            Case 1:20-cv-03010-APM Document 28 Filed 11/11/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, et al.,

                       Plaintiffs,
                                                     Civil Action No. 1:20-cv-03010
       v.
                                                     HON. AMIT P. MEHTA
GOOGLE LLC,

                       Defendant.


       NON-PARTIES REQUEST FOR ADDITIONAL TIME TO FILE POSITION
                STATEMENTS ON THE PROTECTIVE ORDER

       Non-Parties AT&T, Inc., Amazon.com, Inc., Comcast Corporation, Duck Duck Go, Inc.,

Microsoft Corporation, Oracle Corporation, Sonos, Inc., and T-Mobile US, Inc. (“Non-Parties”)

respectfully move this Court, under Fed. R. Civ. P. 6, for an extension of time to file their

respective position statements regarding the protective order. See Minute Order (11/9/2020).

Non-Parties request an extension of five (5) business days to Friday, November 20, 2020.

Counsel for AT&T has conferred with counsel for the Parties. The United States does not

oppose this request, and Google takes no position.

       The briefing schedule proposed by the Parties requires third parties to make any filings

on the same day that the Parties propose their respective protective orders. At this point,

however, the Non-Parties have not seen the proposed protective order(s), the Parties’

explanations for their positions, or a description of the terms on which the Parties “have reached

agreement” or the “small number of significant issues [that] remain in dispute.” (Dkt. N. 24 at 1).

       One of the key issues here is the extent to which Google personnel will gain access (by

virtue of being named a defendant in an antitrust lawsuit) to the Non-Parties’ most sensitive

confidential business documents. The Non-Parties appreciate the opportunity to review the
         Case 1:20-cv-03010-APM Document 28 Filed 11/11/20 Page 2 of 4




Parties’ proposals and, if necessary, be heard on this important issue. But that opportunity will

not reflect informed consideration if they are required to comment without first seeing the

proposed order and the Parties’ respective positions. This is particularly important in this case,

because third parties have produced some of their most sensitive internal business materials,

including forward-looking business plans involving high-technology products and emerging

technologies, as well as documents that reveal their internal business strategies for competing

with and defending their business interests against the Defendant. The production of these

documents to anyone—most certainly the Defendant in this case—is a cause for serious concern

and could cause harm to competition (the very thing this lawsuit is attempting to prevent).

       Accordingly, the Non-Parties respectfully submit that because of the highly confidential

nature of the business documents they have produced, good cause exists to provide the Non-

Parties with a short extension to review the Parties’ position statements and proposed protective

orders and, if necessary, file responses. The Non-Parties request an extension to file their

respective position statements on November 20, 2020, five (5) business days after the Parties’

deadline to file their position statements and proposals.

Dated: November 11, 2020                      Respectfully submitted,

                                              /s/ Matthew Guice Aiken
                                              Kristen C. Limarzi (D.C. Bar No. 485011)
                                              Matthew Guice Aiken (D.C. Bar No. 1616755)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Ave. NW
                                              Washington, D.C. 20036
                                              Phone: (202) 887-3518
                                              Fax: (202) 530-4225
                                              klimarzi@gibsondunn.com
                                              maiken@gibsondunn.com

                                              Counsel for non-party AT&T, Inc.




                                                 2
         Case 1:20-cv-03010-APM Document 28 Filed 11/11/20 Page 3 of 4




/s/ Richard G. Parker                          /s/ Stephen M. Nickelsburg
Richard G. Parker (D.C. Bar No. 327544)        Stephen M. Nickelsburg
GIBSON, DUNN & CRUTCHER LLP                    CLIFFORD CHANCE US LLP
1050 Connecticut Avenue, N.W.                  2001 K Street NW
Washington, D.C. 20036-5306                    Washington, DC 20006
Phone: (202) 955-8500                          Phone: (202) 912-5108
Fax: (202) 467-0539                            Fax: (202) 912-6000
rparker@gibsondunn.com                         steve.nickelsburg@cliffordchance.com
Counsel for non-party Amazon.com, Inc.
                                               John D. Friel (to be admitted pro hac vice)
                                               CLIFFORD CHANCE US LLP
                                               31 West 52 Street
/s/ Arthur J. Burke
                                               New York, NY 10019
Arthur J. Burke
                                               Phone: (212) 878-8000
Christopher Lynch
                                               Fax: (212) 878-8375
DAVIS POLK & WARDWELL LLP
                                               john.friel@cliffordchance.com
450 Lexington Avenue
New York, NY 10017                             Counsel for non-party Oracle Corporation
Phone: (212) 450-4000
christopher.lynch@davispolk.com
                                               /s/ John A. Jurata, Jr.
Counsel for non-party Comcast Corporation
                                               John A. Jurata, Jr. (D.C. Bar No. 478602)
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
                                               Columbia Center
/s/ Megan Gray
                                               1152 15th Street, N.W.
Megan Gray (D.C. Bar No. 478479)
                                               Washington, D.C. 20005-1706
General Counsel and Vice-President of Public
                                               Phone: (202) 339-8400
Policy
                                               Fax: (202) 339-8500
DUCK DUCK GO, INC.
                                               jjurata@orrick.com
20 Paoli Pike
Paoli, Pennsylvania 19301                      Counsel for non-party Sonos Inc.
megan@duckduckgo.com
Counsel for non-party Duck Duck Go, Inc.
                                               /s/ Michael E. Kipling
                                               Michael E. Kipling (Washington State Bar
                                                  No. 7677, to be admitted pro hac vice)
/s/ Amy W. Ray
                                               Marjorie A. Walter (Washington State Bar
Amy W. Ray (D.C. Bar No. 489086)
                                                  No. 40078, to be admitted pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP
                                               WALTERKIPLING PLLC
Columbia Center
                                               5608 17th Ave NW #735
1152 15th Street, N.W.
                                               Seattle, WA 98107
Washington, D.C. 20005-1706
                                               Phone: (206) 545-0346
Phone: (202) 339-8400
                                               Fax: (206) 545-0347
Fax: (202) 339-8500
                                               mike@walterkipling.com
amyray@orrick.com
                                               marjorie@walterkipling.com
Counsel for non-party
                                               Counsel for non-party T-Mobile US, Inc.
Microsoft Corporation
         Case 1:20-cv-03010-APM Document 28 Filed 11/11/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 11, 2020, the foregoing document was electronically

submitted with the clerk of the court for the United States District Court, District of Columbia,

using the electronic case file system of the court. The electronic case file system sent a “Notice

of Electronic Filing” to all counsel of record.




                                                  /s/ Matthew Guice Aiken
                                                  Matthew Guice Aiken




                                                    2
